Citation Nr: 1754102	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  13-24 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a neck disability as secondary to service-connected low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1986 to May 1988.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  Although the Veteran originally requested a hearing before the Board, she withdrew that request by August 2017 correspondence.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record in a May 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a December 2011 VA examination in conjunction with this appeal.  However, the examiner at that time only addressed whether the Veteran's current neck disability is caused by her service-connected low back disability.  The issue at hand involves a question of both causation and aggravation.  Thus, an addendum opinion is needed.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for her neck disability.

2. Then, arrange for the Veteran's file to be forwarded to an orthopedic spine surgeon or, if one is not available, another appropriate physician for an addendum medical opinion.  Based on a review of the entire record, the examiner should provide opinions responding to the following: 

a. Is the Veteran's neck disability AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) caused by her service-connected lumbar disc disease status post lumbar laminectomy?

b. Is the Veteran's neck disability AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) aggravated (worsened beyond its natural progression) by her service-connected lumbar disc disease status post lumbar laminectomy?

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.


The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).
 






